In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00226-CR

______________________________



JARRARD MCGARY, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 5th Judicial District Court

Bowie County, Texas

Trial Court No. 96-F-377-5







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM  OPINION


	Jarrard McGary, pro se appellant, has filed with this Court a motion to dismiss his appeal
from the denial of his request for post-conviction DNA testing.
	McGary's attorney filed an Anders (1) brief March 23, 2009, and simultaneously filed his
motion to withdraw and advised McGary of his right to review the record and to file a pro se
response.
	McGary has requested, and been granted, three extensions of time by this Court to file his
pro se response, stating in his requests for extensions that he has not received the full record from
the district clerk.  We have contacted the district clerk, who has assured us that she has sent
everything she has to McGary.  According to the district clerk, the last portion of the record McGary
is evidently requesting does not belong to the district clerk, but belongs to McGary's trial counsel. 
It also appears that this record is not of the DNA hearing, but of his underlying 1997 trial for murder.
	This Court, and the district clerk, having done all we can to accommodate McGary's requests
for the record, and McGary now having requested to dismiss his appeal, we grant the motion.

	We dismiss the appeal.


						Bailey C. Moseley
						Justice

Date Submitted:	September 9, 2009
Date Decided:		September 10, 2009

Do Not Publish

1. See Anders v. California, 386 U.S. 738 (1967).


e="Subtitle"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 


















 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00005-CR
                                                ______________________________
 
 
                                             JARVIS
HILL, Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 115th
Judicial District Court
                                                            Upshur County, Texas
                                                            Trial
Court No. 15,449
 
                                                        
                                          
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Appellant,
Jarvis Hill, filed a notice of appeal January 6, 2011, from his conviction for
aggravated robbery with a deadly weapon. 
Hill also filed a motion for new trial. 
The trial court subsequently granted that motion for new trial, and Hill
has therefore filed a motion to dismiss his appeal.  
            When the
trial court grants a motion for new trial, it restores the case to its position
before the former trial.  Tex. R. App. P. 21.9(b).  Because there is no conviction from which to
appeal, we have no jurisdiction to consider Hills appeal.  See
Waller v. State, 931 S.W.2d 640, 64344 (Tex. App.Dallas 1996, no pet.).
            Consequently,
Hills motion to dismiss is granted, and we dismiss the appeal as moot.
 
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          February
16, 2011       
Date Decided:             February
17, 2011
 
Do Not Publish